OO\!O\

\C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

XAVIER BECERRA
Attorney General of California
SARA J. DRAKE
Senior Assistant Attorney General
T. MICHELLE LAIRD
Supervising Deputy Attorney General
COLIN A. WO0D
Deputy Attorney General
JENNIFER T. HENDERSON
Deputy Attorney General
State Bar Number 206231
1300 I Street, Suite 125
P.O. Box 944255
Sacrarnento, CA 94244-2550
Telephone: (916) 210-7784
Fax: (916) 327-2319
E-rnail: Jennifer.Henderson@doj.ca.gov
Attorneys for Defena'ants Davia' Lanier, Patrz'ck
Henning, Jr., Pam Harrz's, Jack Bua'mark, Talbott
sz`th, Kathy Dunne, Sarah Reece and Calz'fornz'a
Employment Development Department

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
CIVIL DIVISION

 

BLUE LAKE RANCHERIA, a federally- Case No. 2:11-CV-01124-JAM-KJN
recognized Indian Tribe; et al.,
ORDER SEALING PREVIOUSLY-FILED
Plaintiffs, DOCUMENTS AND GRANTING LEAVE
TO FILE REDACTED DOCUMENTS

Judge: Hon. John A. Mendez
Action Filed: April 26, 2011
DAVID LANIER, in his official capacity as
Secretary of the California Labor and
Workforce Development Agency, et al.,

Defendants.

 

UNITED STATES OF AMERICA,

 

Intervenor.

1

 

 

[PROPOSED] ORDER SEALING FILED DOCUMENTS AND GRANTING LEAVE TO FILE REDACTED
DOCUMENTS (2: 1 1-CV-01 124-JAM-KJN)

 

\OOQ\`|O\Ul-I>DJN»-

NNN[\)[\JNNN[\)\-‘»-i->-a>-a»-»»-»-»->-¢
OO\IO\Ul-PL»JN\-‘O\OOQ\\O\§h-I>WN\_*O

ORDER
Defendants David Lanier, Patrick Henning, Jr., Pam Harris, lack Budmark, Talbott Smith,

Kathy Dunne, and Sarah Reece’S (Defendants) Request to Seal Previously-Filed Documents and
for Leave to File Redacted Documents was presented to the Court. Pursuant to Local Rule 141,
Federal Rule of Civil Procedure Rule 5 .2, and good cause existing, it is hereby ORDERED:

1. Docket Nos. 92-1, 92-2, and 92-6 are sealed; and

2. Leave is granted for Defendants to file properly-redacted versions of these

documents.

DATED; /"/6)“/((7/7 %

 

HE HON. JOHM A. MEND’EZ
UNITED STATES DISTRICT COURT JUDGE

2

 

 

[PROPOSED] ORDER SEALING FILED DOCUMENTS AND GRANTING LEAVE TO FILE REDACTED
DOCUMENTS (2:1 l-CV-Ol 124-JAM-KJN)

 

